Order modified as follows: Strike out the 2d paragraph of the mandatory part of the order and in place thereof substitute the following: “ It is further ordered that the plaintiff’s counsel, her photographer, her engineer and his assistant be permitted, under the direction of the said referee, to go upon and over the platform on which plaintiff’s intestate was injured and make measurements of distances and elevations and surveys of said platform and the adjoining track on which, at the time of said injuries, train No. 2 was moving, and of the building against which he is alleged to have been crushed and to take photographs of said platform, track and building adjacent to the place of the accident.” Strike out from the *838following paragraph of the order the words “ on the 8th day of December,” and substitute therefor the words “ on the — day of March, 1925.” Strike out the last paragraph of the order and substitute therefor: “It is further ordered that defendant, before permitting entry upon its said platform, may require each said person to execute and deliver to it a contract or covenant to make no claim for, and upon demand to execute a full release to defendant for, any damages which he may suffer while on defendant’s premises and on its platform or track under this order.” (See 3 Williston Cont. § 1823.) And as so modified the order is affirmed, without costs. All concur.